Citation Nr: 9924614	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-28 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for hepatitis B.

2. Entitlement to service connection for bilateral pes planus 
with degenerative changes of the right great toe.  

3. Entitlement to service connection for lumbosacral strain 
with degenerative joint disease.  

4. Entitlement to service connection for hay fever.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955, and from April 1955 to April 1958.  

The case was previously before the Board in September 1997, 
at which time service connection for tension headaches was 
denied.  The additional issues, listed on the title page, 
were remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) for further development.  The case is 
once more properly before the Board for action.    


FINDINGS OF FACT

1.  The veteran has not presented medical evidence of a 
current manifestation of hepatitis B.  

2.  The veteran has not presented medical evidence 
establishing a nexus between any current bilateral pes 
planus, back disorder or allergic rhinitis and his service.  



CONCLUSION OF LAW

The veteran has not presented well grounded claims with 
regard to the issues of entitlement to service connection for 
hepatitis B, bilateral pes planus with degenerative changes 
of the right great toe, lumbosacral strain with degenerative 
joint disease and hay fever.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are apparently 
unavailable.  A repeated search for the veteran's service 
medical records indicated that the records were apparently 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).

The veteran's initial claim for compensation benefits was 
received in August 1994.  

The veteran was hospitalized in the General Rose Memorial 
Hospital in June 1977, for treatment of acute appendicitis.  
X-ray films of the chest taken at that time showed a mild to 
moderate degree of scoliosis of the dorsal spine.

Reports of private medical treatment beginning in July 1977 
are of record.  These records detail treatment for, among 
other disorders, acute appendicitis, hypertension and 
prostatitis.  No report of the disorders at issue in the 
current claim was made.  

The veteran was admitted to the Rose Medical Center in 
November 1985, at which time he voiced complaints of acute 
low back pain, with the onset of back pain while at work.  He 
denied a history of prior severe back pain.  The assessment 
was acute back pain, rule out disc herniation.  A 
computerized axial tomography (CAT) showed a herniated disc, 
left, at L4-L5.  The impression was questionable herniated 
disc.  X-ray films showed minimal degenerative changes of the 
lumbar spine, with no evidence of compression or subluxation.  
An intravenous pyelogram (IVP) completed in March 1991 at 
that facility showed mild lumbar degenerative changes.

Barry L. Lindenbaum, M.D., stated in a January 1988 letter 
that the veteran had intermittent discomfort.  A magnetic 
resonance imaging (MRI) showed a degenerative disc at L4-L5 
with some left sided prominence.  In a June 1989 letter, Dr. 
Lindenbaum indicated that the veteran continued to have 
rather severe problems.  Despite the fact that the veteran 
had symptoms compatible with disc disease, he had done rather 
well without surgery.  Dr. Lindenbaum gave the veteran a 
permanent partial disability rating of 7 percent.  

Of record are reports of treatment afforded the veteran by O. 
Earl Corbin, D.P.M.  When the veteran was seen in August 
1991, he presented with a complaint of a very painful lesion 
on the fourth interspace of the left foot.  Similar 
complaints were elicited on treatment in September 1991.  

The veteran received a letter in June 1994 from a blood 
center.  It was indicated that blood the veteran gave for a 
procedure he was undergoing tested positive for hepatitis B 
core antibody.  

In December 1994, the veteran furnished copies of private 
medical treatment and hospitalization. Reports of treatment 
for additional disabilities not herein pertinent, such as 
adenocarcinoma of the prostate, a hand disorder and an 
abdominal hernia, are also of record.  

In January 1995, the National Personnel Records Center (NPRC) 
reported on a search of records for treatment of the veteran.  
It was indicated that for a search to take place, the veteran 
would have to supply the approximate month and date of the 
treatment, along with the complete designation of the 
organization to which the veteran was assigned.  The veteran 
was informed of this requirement in a February 1995 letter.  
The veteran replied in February 1995, stating he had no way 
to supply information regarding times, places and dates of 
treatment.  He reported the installations to which he was 
assigned, but did not provide specific unit designations.  

The VA examined the veteran in June 1995.  At that time, he 
reported that hepatitis had been diagnosed in 1954, while he 
was working at a chemical station.  He was isolated in a 
hospital for two weeks, and has not had any problems since 
that time.  He further stated that bilateral pes planus began 
in 1955, and, while he has pain in his feet, he denied any 
stiffness, swelling or erythema of the joints, and has never 
required surgery for the disability.  Low back pain, the 
veteran reported, began in 1957, without any specific 
inciting event.  He stated he had problems lifting heavy 
objects and on flexion.  Finally, he stated that he had hay 
fever and sinus problems, which began in 1953, and had been 
continuous since that time.  The hay fever and sinus would 
act up about four to five times yearly, and last for several 
days at a time.  

On examination, there was bilateral pes planus, with no point 
tenderness, lesions or hallux valgus.  There was no 
maxillary, frontal, or ethmoid sinus tenderness.  No 
postnasal drip, posterior pharyngeal or tonsillar erythema or 
exudates were present.  Forward flexion of the lumbar spine 
was to 95 degrees, with extension backwards to 25 degrees.  
There was no focal motor sensory deficit present in the lower 
extremities.  The diagnoses were hepatitis B, resolved, with 
no present residuals; bilateral pes planus with degenerative 
changes of the right great toe shown on x-ray; lumbosacral 
strain, with limited range of motion and degenerative joint 
disease by x-ray; and allergic rhinitis with sinusitis.  

The veteran presented testimony at a formal hearing in 
September 1995.  He indicated that he came down with jaundice 
while in service, and submitted a picture of him in the 
Fairford Hospital, England.  (Transcript, hereinafter T-2,3).  
He stated that he was diagnosed with "hepatitis B, yellow 
jaundice, or whatever they called it at that time."  (T-4).  
He stated that he first noticed problems with his feet about 
four years after entry onto active duty.  (T-6).  The 
treatment for that was trimming the corns, ointments, and 
soaks.  He stated that he received no more than half a dozen 
treatments.  (T-8).  The back problem, he stated, was present 
about a year prior to the time he was discharged.  He stated 
that there was no specific diagnosis, but, as he got older, 
the condition got worse.  He had to miss work as a result of 
the disability.  (T-12, 13).  He was not currently receiving 
any treatment, and had not received any treatment since the 
1980's.  (T-13).  He stated that he had sneezing, a runny 
nose and running eyes as a result of the hay fever, which was 
not seasonal.  He stated that it was first present during 
basic training.  (T-14, 15).  A diagnosis of hay fever was 
made in service, as "they knew it was hay fever." (T-17)

Received in August 1995 were letters from the veteran's wife 
and brother, to the extent that since the veteran was in the 
military, he complained about his feet and hay fever, and 
that he has had continuing back problems.  

Subsequent to remand, the veteran provided information with 
regard to treatment.  He reported treatment in service, but 
the dates were no more specific than he had previously given.  
In an accompanying statement, the veteran indicated that he 
could not be expected to have timely and orderly medical 
records dating back 45 years.  The veteran also made 
reference to treatment by private physicians, and provided 
copies of some of these treatment records.  The veteran 
indicated that some of the medical records were not 
available.  Moreover, the RO reviewed the records the veteran 
provided and determined that they were duplicative of records 
already in the claims folder.  The RO did not associate these 
duplicate records in the claims folder.  

The VA examined the veteran for compensation purposes in 
December 1998.  He reported that he contracted hepatitis B in 
service, and was hospitalized for 10 days at that point.  He 
reported no known contact with an infectious individual, and 
denied intravenous drug abuse.  He also stated that pes 
planus was diagnosed in service, and indicated that his feet 
really do not bother him, since he is not working.  The 
veteran contended that his back disorder is the result of 
wear and tear in service.  He stated that he did not have any 
surgery on his back since service.  He also reported he had 
sneezing periods with runny nose and eyes three to four times 
a year.  With regard to hepatitis, the examiner found no 
examination evidence of ascites, weight change, malnutrition, 
pain or tenderness, loss of muscle strength or palmer 
erythema.  The diagnosis in this regard was status post 
hepatitis B, by history, and currently with normal laboratory 
test findings.  There was no pain on manipulation of the 
feet, and the veteran had a normal gait.  Weight bearing line 
was medial to the great toes.  The diagnosis in this regard 
was mild pes planus, with degenerative joint disease of the 
right great toe, with an absence of symptoms.  No nasal 
polyps were reported, and reversible soft tissue edema would 
not qualify as an obstruction.  There was no evidence of 
erythema, rhinorrhea, discharge or crusting.  The diagnosis 
was allergic rhinitis, by history, with radiographic evidence 
suspicious for left maxillary sinusitis.  Straight leg 
raising with the lumbosacral spine right and left was 
possible from 0 to 85 degrees, without discomfort.  X-ray 
films showed moderate degenerative disc disease at the L4-L5 
level, with sacralized L5.  The diagnosis was lumbosacral 
spine strain by history, with reports of discomfort, rare 
left sided sciatica, and a normal examination.  

Analysis

Service connection for hepatitis B

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Lay assertion of medical causation or a 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, supra; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As noted, for the veteran's claim for service connection for 
hepatitis to be well grounded, it must be demonstrated that 
there is medical evidence of a current disability.  A review 
of the veteran's claims folder indicates that when the 
veteran donated blood in June 1994, he was informed that his 
blood had tested positively for hepatitis B core antibody.  
However, on subsequent VA compensation examinations, in June 
1995 and December 1998, the hepatitis B was considered 
resolved, and there were no residuals at the time of those 
examinations.  

As noted, under Caluza, there must be medical evidence of a 
current disability.  With regard to the hepatitis B, the 
veteran has presented evidence that this disorder was present 
15 years ago.  However, the current medical evidence, in the 
form of two recent VA compensation examinations, does not 
show that active hepatitis or residual disability due to 
hepatitis is present.  As the veteran has not presented 
medical evidence demonstrating the current presence of 
hepatitis, the Board finds that his claim for service 
connection for this disorder is not plausible.  In the 
absence of a well grounded claim, his claim to that extent 
must be denied.  


Service connection for bilateral pes planus

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza

The veteran's service medical records were apparently 
destroyed in the fire at the National Personnel Records 
Center (NPRC).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that heightened consideration must be 
afforded due to the missing records. O'Hare v. Derwinski, 1 
Vet. App. 365 (1991) 

A review of the veteran's post service medical records show 
that pes planus has been diagnosed.  On VA compensation 
examination in June 1995, the veteran reported that he had 
pain in his feet, but denied any stiffness, swelling or 
erythema.  The diagnoses at that time included bilateral pes 
planus with degenerative changes of the right great toe shown 
on X-ray.  A similar diagnosis was reported on the most 
recent compensation examination.  On that compensation 
examination, the diagnosis was lumbosacral strain by history, 
with a normal examination.  However, X-ray films showed 
moderate degenerative disc disease at the L4-L5 level, with 
sacralized L5.  Moreover, while the most recent compensation 
examination did not show any evidence of erythema, 
rhinorrhea, discharge or crusting, the radiographic evidence 
was suspicious for left maxillary sinusitis.  Accordingly, 
there is medical evidence of current disability 

As noted, the veteran's service medical records are not 
available for review.  The veteran has provided a picture of 
himself in a service hospital, and has reported that he 
received treatment for these disorders in service.  While he 
is not a medical professional, he is competent to report on 
symptomatology, such as sore feet, back pain, or runny nose 
and eyes.  In view of the heightened consideration afforded 
the veteran under O'Hare, the lay evidence of incurrence will 
meet the requirements under Caluza for evidence of service 
incurrence. 

However, for the veteran's claim to be well grounded, he must 
further provide medical evidence establishing a nexus between 
any post service disability and the incidents of service.  
The presence of pes planus was noted on post service 
examination and treatment, but at no time did any of the 
treating or examining physicians relate post service pes 
planus to the incidents of service.  The earliest documented 
post service manifestation of the back disorder was in 1985, 
with the onset of acute back pain while the veteran was at 
work.  While allergic rhinitis and possible maxillary 
sinusitis was reported on the two most recent VA compensation 
examinations, at no time were these disorders related to 
service.  The Board finds that the veteran has not provided 
any medical evidence supporting the contention that there is 
a nexus between the disorders at issue and the incidents of 
service.  The only evidence in support of the claims is the 
veteran's unsupported contentions of such a nexus.  However, 
since he is not a medical professional, his opinion is not 
competent to as to medical questions, such as the nature or 
etiology of these disorders.  See Grottveit and Espiritu.  
Therefore, there is competent medical evidence of a nexus and 
the claims are not well grounded.  In the absence of a 
plausible claim for service connection for pes planus, a back 
disorder or allergic rhinitis, the veteran's claim must be 
denied to that extent.  


ORDER

Service connection for hepatitis B, bilateral pes planus with 
degenerative changes of the right great toe, lumbosacral 
strain with degenerative joint disease, and hay fever is 
denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

